Citation Nr: 0314235	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
September 1963.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  In August 2002, the 
veteran testified before a Hearing Officer at the VARO in 
Huntington.  The veteran had requested a hearing before a 
Veterans Law Judge (formerly member of the Board) but 
subsequently withdrew that request.  

The veteran had perfected an appeal to the issue of 
entitlement to increased ratings for incomplete paralysis of 
the left facial nerve (Bell's Palsy residuals).  In a March 
2001 statement, the veteran withdrew his appeal as to that 
issue.

In June 2003, the veteran's motion to have his appeal 
advanced on the Board's docket was granted.

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The veteran has identified treatment from a Dr. S. David 
Morris.  The veteran identified Dr. Morris as his family 
physician who treated him for all his disabilities, to 
include his service-connected anxiety disorder.  Dr. Morris 
has reported that he treated the veteran for irritable bowel 
syndrome.  Dr. Morris' treatment records are not part of the 
claims folder.  The VCAA requires VA to seek all records of 
private treatment.  38 U.S.C.A. § 5103A(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA has an obligation to obtain records of all relevant 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  Therefore, additional development is 
necessary to obtain any of the veteran's treatment records 
from Dr. Morris.  

Additionally, the VCAA requires that VA afford the claimant 
an examination or obtain a medical opinion when there is a 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d).  The Court has held that in 
the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The record does not reflect a medical finding as to whether 
the veteran's service-connected disabilities precluded him 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  In this respect, the veteran has claimed that 
his service-connected anxiety disorder and irritable bowel 
syndrome make it impossible for him to work. 

The Board regrets the delay that will result from this 
remand.  However, the Board is unable to fairly adjudicate 
the veteran's claims in accordance with legal and regulatory 
requirements without additional development.

In view of the above, the case must be remanded for the 
following:

1.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's treatment records from Dr. S. 
David Morris, 101 Marcley Dr., 
Martinsburg, West Virginia 25401.  If, 
after making reasonable efforts to obtain 
any records the RO is unable to secure 
same, the RO should notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  The RO should make arrangements for 
B. Sompali, M.D., the examiner who 
conducted the veteran's November 2001 
examination at the Martinsburg, West 
Virginia VA Medical Center, to review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities alone, precluded the veteran 
from obtaining or maintaining 
substantially gainful employment 
consistent with his education and 
occupational experience.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  
If Dr. Sompali is unavailable, another 
physician may review the claims folder 
and provide the needed opinions.

4.  The RO should then re-adjudicate the 
claim for TDIU.  

5.  If the decision remains adverse to 
the veteran, the RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


